Citation Nr: 0932683	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  08-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served in the Minnesota Air National Guard from 
October 1960 to September 1990, with a period of active duty 
service from February 1961 to April 1961.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
currently diagnosed bilateral hearing loss is related to 
service in the Minnesota Air National Guard.

2.  The medical evidence of record shows that the Veteran's 
currently diagnosed tinnitus is related to service in the 
Minnesota Air National Guard.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus as the Board is taking action favorable to 
the Veteran by granting service connection for these 
disorders.  As such, this decision poses no risk of prejudice 
to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records include an October 
1960 National Guard enlistment examination report.  An 
audiological examination was conducted and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
10 (15)
LEFT
0 (15)
5 (15)
5 (15)
0 (10)
5 (10)

Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.  

An August 1963 National Guard re-enlistment audiological 
examination was conducted and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-5 (5)
-10 (0)
-5 (0)
LEFT
-10 (5)
0 (10)
5 (15)
0 (10)
0 (5)

A September 1966 National Guard re-enlistment audiological 
examination was conducted and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-5 (5)
(5) 10
LEFT
-5 (10)
-10 (0)
-10 (0)
-5 (5)
(5) 10

A June 1973 periodic National Guard audiological examination 
was conducted and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
5
10
10
10

An April 1976 periodic National Guard audiological 
examination was conducted and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
5
5
10
10

The examiner noted a diagnosis of high frequency hearing loss 
and no evident disease.

A February 1980 periodic National Guard audiological 
examination was conducted and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
10
20
LEFT
0
0
5
5
20

The examiner noted a diagnosis of bilateral hearing loss with 
no evident disease.

A September 1983 periodic National Guard audiological 
examination was conducted and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
25
LEFT
0
5
10
15
20

The examiner noted a diagnosis of hearing loss.

A March 1987 periodic audiological examination was conducted 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
35
LEFT
5
5
10
15
35

The examiner noted a diagnosis of bilateral hearing loss with 
no evident disease.

After separation from National Guard service, in a June 2003 
private audiological examination report, the Veteran reported 
intermittent tinnitus bilaterally and difficulty hearing high 
pitched voices.  The examiner noted that the Veteran's long 
standing hearing loss appeared to be noise related.

A June 2007 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
40
55
LEFT
5
15
30
45
60

The average pure tone threshold was shown as 35 decibels in 
the right ear and 38 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 98 percent in 
the right ear and 94 percent in the left ear.  The Veteran 
reported a history of noise exposure during his National 
Guard service.  The Veteran reported that his tinnitus began 
in 1990, but did not provide any specific incident or 
circumstance related to the onset.  The diagnosis was 
bilateral sensorineural hearing loss.  Accordingly, bilateral 
hearing loss is currently shown for VA purposes.  38 C.F.R. 
§ 3.385.  The examiner noted that "if service connection is 
to be granted for hearing loss and tinnitus during National 
Guard duty only, then the [Veteran's] hearing loss and 
tinnitus are likely related to these duties."

The medical evidence of record shows that the Veteran's 
currently diagnosed bilateral hearing loss and tinnitus are 
related to service in the Minnesota Air National Guard.  The 
June 2007 VA audiological examination gave diagnoses of 
bilateral hearing loss and tinnitus for VA purposes and 
stated that they were "likely related to [National Guard] 
duties."  This is consistent with the Veteran's service 
treatment records, which include multiple diagnoses of 
hearing loss, and show that the Veteran's pure tone 
thresholds gradually and consistently increased throughout 
his period of service in the Minnesota Air National Guard.  
The Veteran's service personnel records show that his primary 
duties in the Minnesota Air National Guard were as a 
technician and a supply officer at an air base.  The Veteran 
reports extensive exposure to aircraft and machinery noise as 
a result of these duties, and these reports are consistent 
with the Veteran's duties.  Furthermore, the June 2003 
private audiological examination report stated that the 
Veteran's hearing loss was "long standing" and "appears to 
be noise related."  As such, the medical evidence of record 
shows that the Veteran's currently diagnosed bilateral 
hearing loss and tinnitus are related to his service in the 
Minnesota Air National Guard.

This claim is complicated by the fact that the Veteran worked 
full-time in the Minnesota Air National Guard from October 
1960 to September 1990.  The vast majority of this time was 
spent in positions and duties that did not qualify as active 
Federal service for VA purposes.  However, the Veteran also 
underwent regular periods of training, both monthly and 
annually, that did qualify as active Federal service for VA 
purposes.

Service in the "Armed Forces" includes that with the "United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof."  See 38 U.S.C.A. § 
101(10); 38 C.F.R. 3.1(a), (b), (c) (defining "Armed Forces," 
"Reserve component," and "Reserves"); Allen v. Nicholson, 21 
Vet. App. 54 (2007).  Under 38 U.S.C.A. § 101(27)(F), the 
Army National Guard of the United States may qualify as a 
"reserve component" under certain circumstances.  See 38 
C.F.R. § 3.1(b); Allen, 21 Vet. App. 54.  Specifically, the 
Army National Guard only qualifies as a reserve component 
"while in the service of the United States."  Allen, 21 Vet. 
App. 54; see also 10 U.S.C.A. § 10106 (West 2002).  As the 
United States Court of Appeals for Veterans Claims has 
observed, "'members of the Army National Guard of the United 
States . . . are not in active Federal service except when 
ordered thereto under law.'  10 U.S.C.A. § 12401.  Thus, a 
member of the National Guard holds a status as a member of 
the federal military or the state militia, but never both at 
once."  Allen, 21 Vet. App. at 57.  That is, "members of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [and at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Clark v. United States, 322 F.3d 1358, 1366 
(Fed. Cir. 2003).

Accordingly, a person who is a member of the National Guard, 
performing full-time duty to a State, must be serving under 
authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 
et seq., in order to qualify for "active duty for training" 
or "inactive duty for training" status.  See 38 C.F.R. §§ 
3.6(c)(3)-(4), (d)(3)-(4), 3.7(m), (o); see also 32 U.S.C.A. 
§§ 316 (President can detail National Guardsmen to train 
civilians at rifle ranges); 502 (requiring drills and field 
exercises for National Guardsmen); 503 (requiring 
participation in field exercises in both field and coast- 
defense instruction); 504 (allowing National Guardsmen to 
participate in schools and small arms competitions); 505 
(allowing National Guardsmen to attend military schools); 10 
U.S.C.A. § 2101 et seq. (creating and allowing the President 
to deploy Senior Reserve Officers' Training Corps) (West 
2002).  Otherwise, the person claiming a benefit must be on 
federal active duty.  See 38 C.F.R. §§ 3.1(d); 3.6(b).

The Veteran's service personnel records show that throughout 
the Veteran's 30 years of service in the Minnesota Air 
National Guard, he had extensive periods of training as 
required by 32 U.S.C.A. §§ 502, 503.  The Veteran's service 
personnel records show that from October 1960 to October 
1989, one year before separation from National Guard service, 
the Veteran had served a total of 729 days of active duty for 
training and 1,356 days of inactive duty for training.  That 
amounts to over 5.5 years of active Federal service, and 
averages out to approximately 1 day per week for the entire 
30 year period.  See Id.  As noted above, the medical 
evidence of record shows that the Veteran's bilateral hearing 
loss and tinnitus was incurred gradually and over a very long 
period of time.

Thus, while some of the bilateral hearing loss and tinnitus 
were likely incurred during the extensive period of service 
that did not qualify as active Federal service, the 
preponderance of the evidence indicates that at least some 
was incurred or aggravated by the cumulative effect of over 
5.5 years of active Federal service for training purposes.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's currently diagnosed bilateral 
hearing loss and tinnitus are related to military service and 
therefore, service connection is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


